Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 20-cv-01800-PAB-MEH

   DR. GREGORY DUMANIAN, and
   ADVANCED SUTURE, INC.,

          Plaintiffs,

   v.

   MARK SCHWARTZ and
   MARK ALAN SCHWARTZ REVOCABLE TRUST DATED 12/1/2017,

          Defendants,



                                             ORDER


          This matter is before the Court on the August 25, 2020 order of the Court

   directing the parties to file briefs addressing whether or not they oppose transfer of this

   action to the United States District Court for the Northern District of Illinois. Docket No.

   34. Plaintiffs filed a brief in opposition [Docket No. 37] and defendants filed a brief

   consenting to transfer. Docket No. 38.

   I. BACKGROUND

          This case is part of a dispute between Gregory Dumanian (“Dr. Dumanian”) and

   Mark A. Schwartz (“Schwartz”) as to who controls Mesh Suture, Inc. (“Mesh Suture”),

   and its sister company Advanced Suture, Inc. (“Advanced Suture”). See No. 19-cv-

   03218-PAB-GPG (D. Colo.); No. 19-cv-06771 (N.D. Ill.) (Lee, J.) (the “Illinois lawsuit”).

   In the Illinois lawsuit, filed by Dr. Dumanian and his family, Dr. Dumanian alleges that

   Schwartz obtained invalid board resolutions (the “Board Resolutions”) that gave
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 2 of 15




   Schwartz control of Mesh Suture from Dr. Dumanian by, essentially, extorting him with

   the approximately $4 million in Mesh Suture’s bank account. See No. 19-cv-06771,

   Docket No. 16 at 13-18. The Dumanians seek, inter alia, rescission of the Board

   Resolutions in the Illinois lawsuit. Id. at 20-22. In this lawsuit, Dr. Dumanian alleges

   that Schwartz used the Board Resolutions to issue himself shares of stock in Advanced

   Suture. No. 20-cv-01800, Docket No. 1 at 18. Although Dr. Dumanian claims that the

   Board Resolutions do not apply to Advanced Suture on their own terms, in the

   alternative he seeks rescission of the Board Resolutions. Id. at 28-29. Schwartz claims

   that a settlement agreed to on September 10, 2019 gives him control over both

   companies. Docket No. 19 at 3. Dr. Dumanian seeks rescission of that settlement

   agreement in the Illinois lawsuit. No. 19-cv-06771, Docket No. 16 at 22-23. Due to the

   similarity in between this case and the Illinois lawsuit, the Court ordered the parties the

   brief whether this case should be transferred to the Northern District of Illinois under the

   first-to-file rule. See No. 20-cv-01800, Docket No. 34.

   II. LEGAL STANDARD

          The first-to-file rule applies “when two district courts have jurisdiction over the

   same controversy, affording deference to the first filed lawsuit.” Lipari v. U.S. Bancorp

   NA, 345 F. App’x 315, 317 (10th Cir. 2009) (unpublished); see also Hospah Coal Co. v.

   Chaco Energy Co., 673 F.2d 1161, 1163 (10th Cir. 1982) (recognizing general rule that

   “when two courts have concurrent jurisdiction, the first court in which jurisdiction

   attaches has priority to consider the case”); Wakaya Perfection LLC v. Youngevity

   International, Inc., 910 F.3d 1118, 1124-27 (10th Cir. 2018) (noting that the first-to-file



                                                 2
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 3 of 15




   analysis requires a court to consider the chronology of events, the similarity of the

   parties and issues or claims, and any equitable considerations).

          The rule is a discretionary doctrine, resting on “principles of comity and sound

   judicial administration” and is concerned with avoiding duplicative litigation, rulings

   which impinge on the authority of sister courts, and piecemeal litigation. Cadle Co. v.

   Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th Cir. 1999). As a result, “when

   related cases are pending before two federal courts, the court in which the case was

   last filed may refuse to hear it if the issues raised by the cases substantially overlap.”

   Id.; accord Cherokee Nation v. Nash, 724 F. Supp. 2d 1159, 1165 (N.D. Okla. 2010).

   Courts generally hold that the first-to-file rule requires analysis of three factors: “(1) the

   chronology of events; (2) the similarity of the parties involved; and (3) the similarity of

   the issues or claims at stake.” Wakaya Perfection, 910 F.3d at 1124 (citing Baatz v.

   Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016)). However,

   “simply because a court is the first to obtain jurisdiction does not necessarily mean that

   it should decide the merits of the case.” Hospah Coal, 673 F.2d at 1164.

          The Tenth Circuit does not appear to have directly considered the appropriate

   roles of the first-filed and second-filed courts in applying the first-to-file rule. Courts

   confronted with the issue have suggested that the proper course is for the second-filed

   court to make the initial determination of whether the two actions substantially overlap.

   See Nash, 724 F. Supp. 2d at 1166 (citing Cadle, 174 F.3d at 605). If a second-filed

   court decides that question in the affirmative, it may stay the case, transfer it to the

   first-filed court, or, in rare cases, dismiss the case entirely; it then falls to the first-filed



                                                    3
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 4 of 15




   court “to determine whether subsequently filed cases involving substantially similar

   issues should proceed.” Cadle, 174 F.3d at 606 (quotations omitted); see also Nash,

   724 F. Supp. 2d at 1167 (“This general rule of deference includes deferring to first-filed

   courts for the application of any equitable exceptions to the first-to-file rule, once the

   second-filed court has determined that there is sufficient overlap between the two

   cases.”). The Court finds this approach prudent and consistent with the principles of

   comity and proper judicial administration. See Crocs, Inc. v. Cheng’s Enters., Inc., No.

   06-cv-00605-PAB-KMT, 2015 WL 5547389 at * 3 (D. Colo. Sept. 21, 2015) (adopting

   this approach and collecting cases).

   III. ANALYSIS

          Plaintiffs argue that the first-to-file rule does not favor transfer here because this

   case is distinct from the Illinois lawsuit and it is more just and efficient for the Court to

   rule on the pending motions in this case. See generally Docket No. 37. Defendants

   argue that the chronology, similarity of parties involved, and similarity of issues point

   towards transfer, and there are no equitable factors weighing against transfer. Docket

   No. 38.

          A. Chronology

          “[D]etermining the chronology of events typically requires only a comparison of

   the two filing dates.” Wakaya Perfection, 910 F.3d at 1124. Plaintiffs do not dispute

   that the Illinois lawsuit was filed first. See generally Docket No. 37. The Court finds

   that the Illinois lawsuit was filed first and that this factor weighs in favor of transfer.




                                                   4
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 5 of 15




   Compare Docket No. 1 (complaint filed June 18, 2020); with No. 19-cv-06771, Docket

   No. 1 (complaint filed October 11, 2019).

          B. Similarities of Parties

          Plaintiffs argue that there is limited overlap of parties because (1) neither

   Advanced Suture nor the Mark Alan Schwartz Revocable Trust Dated 12/1/2017 (the

   “Trust”) are parties in the Illinois lawsuit; (2) Randa and Adom Dumanian, Dr.

   Dumanian’s wife and son respectively, are plaintiffs in the Illinois lawsuit but not in this

   lawsuit; and (3) the Illinois lawsuit names six defendants who are not parties in this

   case. Docket No. 37 at 3. Schwartz claims that, because he and Dr. Dumanian are the

   two parties with an interest in the outcome of the control dispute of Mesh Suture in the

   Illinois lawsuit, and are parties to both lawsuits, the parties are substantially similar.

   Docket No. 38 at 6.

          The Court may place less weight on similarities of parties and claims when there

   are concurrent federal cases than when one is a state case because there is no risk of

   depriving a litigant of a federal forum. Wakaya Perfection, 910 F.3d at 1127 (citing

   Ritchie Capital Mgmt., LLC v. BMO Harris Bank, N.A., 868 F.3d 661, 664 (8th Cir.

   2017)). Additionally, the parties “need not be necessarily identical; only similarity or

   substantial overlap is required.” ACU Dev., LLC v. Modern Point, LLC, No. 19-cv-

   01063-MEH, 2019 WL 4751710, at *2 (D. Colo. Sept. 30, 2019) (quotations and citation

   omitted). The addition of other defendants does not defeat substantial similarity. See

   Animal Health Intern., Inc. v. Livingston Enter., Inc., No. 12-cv-00369-LTB, 2012 WL




                                                  5
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 6 of 15




   1439243, at *3 (D. Colo. Apr. 26, 2012) (finding that reverse roles and additional

   defendant in other action did not defeat substantial similarity).

          Schwartz and Dr. Dumanian are parties in both cases. Dr. Dumanian purports to

   bring this case on behalf of himself and Advanced Suture, but Schwartz argues that

   Advanced Suture is now controlled by Schwartz. See Docket No. 1; Docket No. 19 at

   3. Schwartz is the trustee of the Mark Alan Schwartz Revocable Trust Date 12/1/2017,

   in whose name he purported to purchase two shares of Advanced Suture. Docket No.1

   at 2, ¶ 3. Schwartz states that he and the Trust do not have conflicting interests.

   Docket No. 38 at 6.

          The additional plaintiffs in the Illinois lawsuit are Dr. Dumanian’s wife and son.

   Docket No. 37 at 3. The additional defendants are (1) Schwartz’s wife; (2) Schwartz’s

   daughter; (3) Schwartz’s son; (4) the girlfriend of Schwartz’s son; (5) Tax Lien Law

   Group, LLC, which Schwartz is the sole member of; and (6) Sullion, LLC, which Dr.

   Dumanian argues Schwartz is the sole member of, but which Schwartz denies being a

   member of (collectively, along with Schwartz, referred to herein as the “Schwartz

   parties”). No. 19-cv-06771, Docket No. 26 at 3-4, ¶¶ 5-10. The Schwartz parties filed

   counterclaims against the Dumanians and a third-party complaint against Zabelle

   Crosson (“Crosson”). Id., Docket No. 93 at 1.

          While there are additional parties in the Illinois lawsuit, the Court finds that there

   is still substantial similarity. The key players in both cases are Schwartz and Dr.

   Dumanian, who are present in both cases. Dr. Dumanian and Advanced Suture are




                                                 6
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 7 of 15




   represented by the same law firm in this case as the Dumanians in the Illinois lawsuit.1

   See Nash, 724 F. Supp. 2d at 1169 (finding parties were substantially similar where

   they were represented by the same counsel and there was no indication of a conflict);

   see also Wallace B. Roderick Revocable Living Trust v. XTO Energy, Inc., 679 F.

   Supp. 2d 1287, 1298 (D. Kan. Jan. 12, 2010) (f inding substantially similarity of parties

   despite fact that one case had larger number of claimants). While Dr. Dumanian has

   brought this case on behalf of himself and Advanced Suture, the control of Advanced

   Suture is disputed. 2 Compare Docket No. 1 at 4, ¶ 8 (“Dr. Dumanian . . . has always

   been the sole shareholder of [Advanced Suture]”); with Docket No. 19 at 3, ¶ 4 (arguing

   that Schwartz is the CEO and Chairman of the Board of Advanced Suture). Advanced

   Suture as a party to this case but not the Illinois lawsuit is insufficient to defeat similarity

   of the plaintiffs in these actions. 3

          Schwartz is representing himself and the Trust in this case, but has counsel in

   the Illinois lawsuit. Schwartz’s counsel in the Illinois lawsuit is counsel for all of the

   Schwartz parties. The interests of the Schwartz parties in the Illinois lawsuit are aligned

   because they are represented by the same counsel, and they are substantially similar



          1
           The Dumanians have additional counsel from Akerman, LLP in the Illinois
   lawsuit who is not counsel in this case.
          2
           Schwartz has also filed a notice of entry of appearance on behalf of Advanced
   Suture. See Docket No. 16.
          3
           In the Illinois lawsuit, Schwartz filed a motion to intervene on behalf of Mesh
   Suture, Mesh Suture HK, and Advanced Suture. No. 19-cv-06771, Docket No. 34. The
   court denied it because, while the dispute over who controls the entities is pending,
   neither plaintiffs nor defendants may direct any of the entities to intervene on their
   behalf. Id., Docket No. 91 at 5, 7.

                                                  7
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 8 of 15




   to defendants in this case since Schwartz is the trustee of the Trust. See Docket No. 1

   at 2, ¶ 3.

          This leaves Crosson, who the Schwartz parties in the Illinois lawsuit have

   brought third party claims against for libel, civil conspiracy, and trespass to money and

   chattels. No. 19-cv-06771, Docket No. 93 at 79, 94, 99. Crosson is represented by

   different counsel from the Dumanians. See id., Docket Nos. 105, 106. However, an

   additional party is not a bar to substantial similarity. See Animal Health, 2012 WL

   1439243, at *3. Because Schwartz and Dr. Dumanian are the driving parties in both

   lawsuits, the Court finds that there is substantial similarity of parties between this case

   and the Illinois lawsuit.

          C. Similarities of Claims

          In the Illinois lawsuit, the Dumanians bring claims for (1) rescission of the

   September 5, 2019 Board Resolutions due to econom ic duress; (2) rescission of the

   September 10, 2019 settlement agreement due to economic duress; (3) declaratory

   judgment regarding the parties’ rights to designate directors; (4) declaratory judgment

   regarding Dr. Dumanian’s termination of Schwartz as CEO of Mesh Suture; and (5)

   unjust enrichment. No. 19-cv-06771, Docket No. 16 at 20-27. The Dumanians seek

   control of Mesh Suture. In this case, Dr. Dumanian brings claims for (1) securities

   fraud; (2) civil theft; (3) declaratory judgment of the invalidity of Schwartz’s Advanced

   Suture stock; (4) declaratory judgment of the inapplicability of the September 5, 2019

   Board Resolutions to Advanced Suture; (5) in the alternative, declaratory judgment that

   the September 5, 2019 Board Resolutions are invalid; (6) in the alternative, rescission



                                                8
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 9 of 15




   of the September 5, 2019 Board Resolutions due to duress; and (7) declaratory

   judgment regarding Schwartz’s termination as CEO of Advanced Suture. No. 20-cv-

   01800, Docket No. 1 at 21-30.

          Dr. Dumanian argues that the claims in the two cases are not similar because, if

   the Court finds that the September 5, 2019 Board Resolutions do not apply to

   Advanced Suture, then there is no overlap with the Illinois lawsuit. See Docket No. 37

   at 5-6. Dr. Dumanian states that in this case he seeks primarily to bring claims for

   securities fraud, civil theft, and a declaration that the Board Resolutions do not apply to

   Advanced Suture, while his claims on the invalidity of the Board Resolutions are only

   asserted in the alternative. Id. at 5. Dr. Dumanian argues that “it is crucial to point out

   that the only reason Plaintiffs asserted their alternative claims is because Schwartz

   persists in relying on the Invalid Board Resolutions as somehow vesting him with

   control over [Advanced Suture].” Id. Further, Dr. Dumanian argues that as of the filing

   of the Illinois lawsuit, Schwartz had not claimed to own shares in Advanced Suture so

   there was no need to discuss Advanced Suture in the Illinois lawsuit. Id. at 4.

          Dr. Dumanian’s attempt to pick apart the two cases is unavailing because, as in

   ACU Dev., “the issues are substantially similar in that they seek like forms of relief and

   hinge on the outcome of the same legal/factual issues.” 2019 WL 4751710, at *2

   (quotation marks and citation omitted). Schwartz purported to issue two shares of

   Advanced Suture stock to the Trust as CEO and Chairman of the Board of Advanced

   Suture. Docket No. 7-12 at 3. Schwartz argues that the Board Resolutions apply to

   both Mesh Suture and Advanced Suture, while Dr. Dumanian argues that they only



                                                9
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 10 of 15




   apply to Mesh Suture. See Docket No. 38 at 7; Docket No. 37 at 4. The Board

   Resolutions form the basis of the Illinois lawsuit. No. 19-cv-06771, Docket No. 16 at

   20-27. The contested Board Resolutions state:

         A meeting of the Founding Shareholders, Series A Shareholders
         Representative, and Board of Directors (the “Board”') of Mesh Suture,
         Incorporated, a Puerto Rico Corporation and its wholly owned subsidiary
         Mesh Suture Inc (HK) Ltd., and their Affilliate [sic], Advanced Suture
         Corporation (“Mesh”) (Collectively, the “Corporation”) was held on this
         date by written communication.

   No. 20-cv-01800, Docket No. 1-9 at 1. The Settlement Agreement states:

         This MUTUAL SETTLEMENT AND RELEASE AGREEMENT (the
         “Agreement”) is made and entered into as of September 10, 2019, by and
         among of Mesh Suture, Incorporated, a Puerto Rico Corporation and its
         wholly owned subsidiary Mesh Suture Inc (HK) Ltd., and their Affiliate,
         Advanced Suture Corporation (“Mesh”) . . .

   Docket No. 19-1 at 1. Dr. Dumanian argues that, while the Board Resolutions

   “superficially (and sloppily) mention[] [Advanced Suture], [they] have nothing to do with

   that company.” Docket No. 37 at 4. However, the Board Resolutions show that the two

   cases hinge on the outcome of the same legal and factual issues. The facts leading up

   to the signing of the Board Resolutions and settlement agreement are the same for

   both this case and the Illinois lawsuit. Dr. Dumanian attempts to distinguish the facts by

   arguing that this case is more concerned with Schwartz’s actions in front of the U.S.

   Patent and Trademark Office, where Schwartz allegedly made improper filings that

   alerted Dr. Dumanian to the fact that Schwartz had issued himself two shares of

   Advanced Suture. Id. However, because the authority to issue the Advanced Suture

   shares is the factual basis of this case, which Schwartz claims comes from the Board




                                              10
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 11 of 15




   Resolutions, see Docket No. 1 at 20, ¶¶ 82, 85, there is substantial ov erlap between the

   cases.

            The claims are not identical, but the same factual background of the Board

   Resolutions could be determinative of both cases. The asserted theories of recovery

   need not mirror each other so long as the underlying claims arise out of the same

   improper actions by the defendants, which is the case here. See Chieftain Royalty Co.

   v. XTO Energy, Inc., 2011 WL 1533073, at *2 (E.D. Okla. Apr. 22, 2011). T he Court

   finds that both cases involve the application of the same Board Resolutions and are

   thus substantially similar. Cf. Antero Res. Corp. v. S. Jersey Res. Group, LLC, No. 15-

   cv-00656-REB-MEH, 2015 WL 13185990, at *3 (D. Colo. Oct. 22, 2015), report and

   recommendation adopted, 2016 WL 8578553 (finding substantial similarity of issues

   where actions arose out of the same contracts and both involved a determination of

   who breached them).

            D. Equitable Considerations

            The Tenth Circuit has noted that equitable considerations allow a court to

   disregard the first-to-file rule if it would prevent a misuse of litigation or where it would

   reward forum shopping. Wakaya Perfection, 910 F.3d at 1127. In addition, the Tenth

   Circuit noted that “the equitable factors bearing on state-federal concurrent litigation

   may also apply so long as courts observe that state-federal concurrent litigation triggers

   a different test.” Id. The test derived from Colorado River Water Conservation District

   v. United States, 424 U.S. 800, 813 (1976), governs state-federal concurrent litigation

   and instructs a court to consider (1) the possibility that one of the two courts has



                                                 11
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 12 of 15




   exercised jurisdiction over property; (2) the inconvenience from litigating in the federal

   forum; (3) the avoidance of piecemeal litigation; (4) the sequence in which the courts

   obtained jurisdiction; (5) the “vexatious or reactive nature” of either case; (6) the

   applicability of federal law; (7) the potential for the state-court action to provide an

   effective remedy for the federal plaintiff; and (8) the possibility of forum shopping. Fox

   v. Maulding, 16 F.3d 1079, 1082 (10th Cir. 1994). T he Court recognizes that this is a

   different test than the first-to-file rule – indeed, factors two, six, and seven are irrelevant

   when both cases are brought in federal court – but will examine these factors only to

   consider whether any of them counsel against transferring this case to the Northern

   District of Illinois.

           There are no equitable factors counseling against transfer – if anything, equitable

   factors weigh in favor of transfer. To transfer this case to the Northern District of Illinois

   would not reward forum shopping because Dr. Dumanian chose Colorado as the forum

   for this case when he could have brought it in the Northern District of Illinois.

   Additionally, the Illinois lawsuit is not an anticipatory lawsuit in a preferred forum. See

   Baatz, 814 F.3d at 792 (noting that an anticipatory suit (usually a declaratory judgment)

   in a preferred forum is an equitable consideration that counsels against transferring the

   later filed suit to the forum of the anticipatory suit). Transferring the case would not be

   a misuse of litigation “in the nature of vexatious an oppressive foreign suits,” Wakaya

   Perfection, 910 F.3d at 1127 (quotations marks omitted), because Schwartz consents

   to the transfer and Dr. Dumanian is a citizen of Illinois. See Docket No. 38 at 10; No.

   19-cv-06771, Docket No. 16 at 2, ¶ 1.



                                                 12
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 13 of 15




          The avoidance of piecemeal litigation favors transfer because the Northern

   District of Illinois will be able to resolve all of the issues in these two cases. The

   Northern District of Illinois obtained jurisdiction first and there is no concern that

   transferring this case would reward forum shopping. The Court finds that the other

   Colorado River factors do not apply.

          Dr. Dumanian argues that the Court should not transfer the case because this

   District has a greater interest in resolving the issues raised. Docket No. 38 at 6.

   However, the Court has considered the equitable factors the Tenth Circuit deems

   appropriate to consider and finds that none of them weigh against a transfer.

   IV. TRANSFER

           Title 28 U.S.C. § 1404(a) provides in pertinent part that, “[f]or the convenience

   of parties and witnesses, in the interest of justice, a district court may transfer any civil

   action to any other district or division where it might have been brought.” Under 28

   U.S.C. § 1391(b), a civil action may be brought in (1) a judicial district where any

   defendant resides, if all defendants reside in the same State, (2) a judicial district in

   which a substantial part of the events or omissions giving rise to the claim occurred, or

   (3) a judicial district in which any defendant is subject to personal jurisdiction at the time

   the action is commenced. Schwartz agrees that jurisdiction and venue are proper in the

   Northern District of Illinois. Docket No. 38 at 1 n.1. In applying § 1404(a), the Tenth

   Circuit has prescribed a number of factors for the district court to weigh. Chrysler Credit

   Corp. v. Country Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir.1991). However, the

   Chrysler Credit Corp. factors have little applicability in a case where transfer is under



                                                 13
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 14 of 15




   the first-to-file rule. See Hubbard v. Argent Mortg. Co., LLC, No.

   15-CV-02375-WJM-CBS, 2016 WL 4537869, at *4 (D. Colo. Aug. 31, 2016). Because

   venue is proper in the Northern District of Illinois and the first-to-file rule warrants

   deference to the Northern District of Illinois, the Court will transfer this case to the

   Northern District of Illinois. See id. at *6 (finding that the goals of judicial economy and

   consistency were better advanced by transferring, instead of staying the case).4

   V. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that the Clerk of Court shall transfer this case to the United States

   District Court for the Northern District of Illinois. It is further

          ORDERED that Plaintiffs’ Motion for Preliminary and Permanent Injunction

   [Docket No. 7] is DENIED AS MOOT. It is further

          ORDERED that Defendant Mark Schwartz’s Motion to Dismiss and For

   Sanctions for Perjury [Docket No. 19] is DENIED AS MOOT. It is further




          4
           Because the Court will transfer this case to the Northern District of Illinois, the
   Court declines to consider the pending motions and denies them as moot without
   prejudice. See McNaughton v. Lowecha, LLC, 2018 WL 793789, at *11 (D.N.M. Jan.
   10, 2018) (transferring case and denying as moot all pending motions).

                                                   14
Case 1:20-cv-01800-PAB-MEH Document 41 Filed 03/31/21 USDC Colorado Page 15 of 15




         ORDERED that this case is closed.



         DATED March 31, 2021.


                                        BY THE COURT:



                                        PHILIP A. BRIMMER
                                        Chief United States District Judge




                                             15
